
	
		I
		111th CONGRESS
		2d Session
		H. R. 6509
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2010
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To designate a portion of Interstate Route 710 located in
		  Los Angeles County, California, as the Jenny Oropeza
		  Highway.
	
	
		1.FindingsCongress finds the following:
			(1)Jenny Oropeza was born on September 27,
			 1957, in Montebello, California.
			(2)Jenny Oropeza’s
			 career in public service began with her election to the first of two successful
			 terms as president of the student body of California State University, Long
			 Beach, from which she graduated in 1979 with a degree in business
			 administration.
			(3)Jenny Oropeza was a pioneer and trailblazer
			 as evidenced by her early service, subsequent election in 1994 to the Long
			 Beach City Council, and thereby bringing new priorities and focus in the
			 community by becoming the first Latina member of that Council.
			(4)In 2000, Jenny
			 Oropeza was elected to the California State Assembly, where she chaired the
			 powerful Committee on Transportation.
			(5)As Chair of the
			 Committee on Transportation, Jenny Oropeza, who had served 5 years on the Board
			 of the Los Angeles County Metropolitan Transportation Authority, was a strong
			 and effective champion of policies to improve highway construction, safety,
			 maintenance and secure adequate transit funding.
			(6)In 2006, Jenny
			 Oropeza was named a recipient of the prestigious Smith-Weiss Environmental
			 Champion Award by the Los Angeles League of Conservation Voters for her efforts
			 to reduce air pollution, prevent cancer, and protect the environment.
			(7)In light of State
			 Senator Jenny Oropeza's personal battle, California Senator Oropeza bravely
			 used those experiences to effect landmark legislation to improve the health and
			 well-being of all Americans.
			(8)The American Cancer Society recognized
			 Jenny Oropeza as a leading advocate of efforts against smoking, including
			 through her legislation imposing the strictest ban in the United States on
			 smoking in cars with children.
			2.DesignationThe portion of Interstate Route 710 located
			 in Los Angeles County, California, beginning at post mile 6.5 and ending at
			 post mile 7.5 shall be known and designated as the Jenny Oropeza
			 Highway.
		3.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the portion of
			 Interstate Route 710 referred to in section 2 shall be deemed to be a reference
			 to the Jenny Oropeza Highway.
		
